DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.

Status of Claims
This action is in reply to the communication filed on August 23, 2021.
Claims 1, 13 and 15 have been amended and are hereby entered.
Claims 2 and 4 have been canceled.
Claims 1 and 9 – 15 are currently pending and have been examined. 

Response to Arguments
Applicant’s declaration filed August 23, 2021 has been considered and is hereby entered.
Applicant’s arguments, see pages 3 and 4 with respect to claims 11, 12 and 15 have been fully considered and are persuasive. The rejection of claims 11, 12, and 15 has been withdrawn. The declaration filed August 23, 2021, along with the previously filed declaration have successfully established the unexpected superiority of the claimed compounds when used in combination with blue-emitting dopants and anthracene-based hosts. 
Applicant’s remaining arguments filed May 11, 2021 have been fully considered but are not persuasive.
Applicant argues that the date provided in the present declaration along with the data provided in the previous declaration establish superior results over the examples taught in Mujica-Fernaud. Examiner respectfully disagrees. While applicant has established the unexpected superiority of the claimed compounds in combination with blue-emitting dopants, claim 1 as amended does not require a specific wavelength of emission. Therefore the experiments provided in the declaration are not considered commensurate in scope with the claimed invention. The energy levels of dopants emitting in the green and red wavelengths is different than that of blue dopants, and as the energy levels of the compounds would be different, it is not apparent that similarly superior results would be present with these other dopants.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Mujica-Fernaud (US20150155491).
As per claims 1, 9 and 10, Mujica-Fernaud teaches:
An organic electronic device comprising a first electrode, a second electrode disposed to face the first electrode and an organic material layer having one or more layers disposed between the first electrode and the second electrode([0065] “The data of 
Wherein the organic material layer comprises an electron blocking layer or a hole transporting layer and the electron blocking layer comprises a compound that is any one selected from 
    PNG
    media_image1.png
    224
    198
    media_image1.png
    Greyscale
(Mujica-Fernaud teaches at least compound 150 
    PNG
    media_image2.png
    264
    269
    media_image2.png
    Greyscale
. Mujica-Fernaud teaches that “Compounds according to the invention are particularly suitable as HIL, HTL or EBL in OLEDs. They are suitable 
The compound of Muijca-Fernaud is a structural isomer of the claimed compounds and differs only in the location bond of the phenanthracene group to the nitrogen. However, it would have been obvious to move the location of the bond to the position claimed. As shown in Tables 1 and 2, the compounds HTMV6 and HTMV7 (examples V7 and V8) perform similarly, despite being isomers, where one has a nitrogen bonded at the claimed position and the other has a nitrogen bonded in the 3 position as taught by Mujica-Fernaud. The Office points out that sections 2144.09 I and II of the MPEP state “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c). and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate). Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed “as a whole.” In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.)

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud (US20150155491), as applied to claims 1, 9 and 10 above and further in view of Kawamura (US20120181922).
As per claims 13 and 14, Mujica-Fernaud does not teach:
A light emitting layer comprising the compound 
    PNG
    media_image3.png
    238
    306
    media_image3.png
    Greyscale
 ([0092] , 
    PNG
    media_image4.png
    171
    338
    media_image4.png
    Greyscale
wherein X4 is a 1-napthyl group, and X6 is a 2-naphthyl group, as required by claim 14.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the compound of Kawamura in the light emitting layer of Mujica-Fernaud. One of ordinary skill would have been motivated to make this modification because Kawamura teaches that the monoanthracene derivative can be used “to provide an organic EL device that can be driven at low drive voltage and has a long lifetime” ([0010]).  

Allowable Subject Matter
Claims 11, 12 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claims 11, 12, and 15 require a specific amine containing dopant, which would emit light in the blue spectra. The examples provided in the declarations submitted by Applicant provide enough evidence of unexpectedly better results using the compounds in claim 1 along with a variety of compounds in the claimed genus of claim 11.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1759